                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

THOMAS J. LASNOSKI,

                    Plaintiff,                              Case No.: 20-cv-1836

v.

CAPTAIN HEIDI MICHEL, LT. JOLLY,
JANE DOE, Nurse, EMILY BLOZINSKI,
AIVA GONZALES, DR. ANULIGO, and
D. JENSEN,

                    Defendants.


     CAPTAIN MICHEL AND LT. JOLLY’S BRIEF IN OPPOSITION TO
      PLAINTIFF’S REQUEST FOR A PRELIMINARY INJUNCTION


      Defendants, Captain Heidi Michel and Lt. Jolly (“County Defendants”), by

their attorneys, Crivello Carlson, S.C., hereby respectfully submit this Brief in

Opposition to Plaintiff’s Request for Preliminary Injunction.

                                  INTRODUCTION

      Plaintiff’s Complaint includes a request for a preliminary injunction. In his

Complaint, plaintiff requests for an order allowing him to schedule an appointment

with an orthopedic surgeon at Froedtert Hospital and for the jail to comply and

follow all orders of Froedtert as to his treatment. Plaintiff’s motion is moot as he no

longer is an inmate at the Brown County Jail.




        Case 2:20-cv-01836-LA Filed 05/13/21 Page 1 of 18 Document 17
                                      ARGUMENT

I.       THE ISSUE OF A PRELIMINARY INJUNCTION IS MOOT AS THE
         PLAINTIFF IS NO LONGER IN THE CUSTODY OR CONTROL OF
         THE BROWN COUNTY DEFENDANTS.

         Article III of the Constitution requires an actual case or controversy. Flast v.

Cohen, 392 U.S. 83, 94-101 (1968). As a result of this limitation, federal courts

“may not ‘give opinions upon moot questions or abstract propositions.’” Calderon v.

Moore, 518 U.S. 149, 150 (1996)(quoting Mills v. Green, 159 U.S. 651, 653 (1895)). A

case becomes moot when the issues presented are no longer “live.” Murphy v. Hunt,

455 U.S. 478, 481 (1982)(per curiam). A case is moot if a decision will not touch the

current legal relations of the parties. DeFunis Odegaard, 416 U.S. 312, 317 (1974)

(per curiam).     To satisfy constitutional jurisdictional requirements, controversy

must exist at all stages of review, not only when the complaint is actually filed.

Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997).

         The purpose of a preliminary injunction is to minimize the hardship to the

parties pending the ultimate resolution of the lawsuit. Faheem-El v. Klincar, 841

F.2d 712, 717 (7th Cir. 1988). Granting a preliminary injunction is “an exercise of

very far-reaching power, never to be indulged in except in a case clearly demanding

it.” Roland Machinery Co. v. Dresser Industries, Inc., 749 F.2d 380, 389 (7th Cir.

1984).     A preliminary injunction is an extraordinary remedy. Shaffer v. Globe

protection, Inc., 721 F.2d 1121, 1123 (7th Cir. 1983).

         In Kane v. Carr, 769 F.Supp. 301, 301 (E.D. Wis. 1991), the plaintiff, was

incarcerated at Waupun Correctional Institution at the time he filed the action



                                             2

           Case 2:20-cv-01836-LA Filed 05/13/21 Page 2 of 18 Document 17
against several officials at the Milwaukee County Jail, where he had once been

incarcerated. The complaint alleged, among other things, that the plaintiff suffered

a severe injury to the nerves and tendons of this left thumb and that the defendants

(mostly medical staff at the Milwaukee County Jail) had not properly attended to

the injury. Kane, 769 F. Supp. at 301. The complaint also alleged that the injury

was of such a severity as to require surgery, but that the defendants’ position was

that the surgery was elective. Id. The plaintiff subsequently filed a motion for

preliminary injunction ordering the defendants to arrange for the plaintiff to have

the thumb surgery performed. Id. The court conducted the following analysis:

      The file discloses that the plaintiff is no longer in the custody or control
      of the present defendants. On July 23, 1991, the plaintiff sent a letter
      to Magistrate Judge Robert L. Bittner, informing Magistrate Judge
      Bittner that he has been transferred from the Milwaukee County Jail
      to the Waupun Institution. This letter, which has become part of the
      file, demonstrates that the present request for injunctive relief against
      the present defendants is effectively moot. If, as alleged, those
      defendants were at one time unconstitutionally barring the plaintiff
      from proper medical treatment or had been neglecting their
      constitutional obligation to arrange for such treatment, they have since
      lost their capacity to do so. That is, the plaintiff can no longer assert
      that the present defendants are perpetrating an “ongoing
      constitutional violation” that justifies the entry of injunctive relief, cf.
      Al-Alamin v. Gramley, 926 F.2d 680, 684, 688 (7th Cir. 1991). See also
      Young v. Lane, 922 F.2d 370, 373-74 (7th Cir. 1991) (discussing
      potential mootness of appeal due to intervening transfer of appellant-
      inmate); Kincaid v. Rusk, 670 F.2d 737, 741 (7th Cir. 1982) (same) . . . .

      Indeed, the file does include evidence supporting the plaintiff’s claim of
      a thumb injury (which occurred prior to his admission to the county
      jail). However, as to the plaintiff’s request for injunctive relief, the
      court is presently without jurisdiction to order the plaintiff’s current
      custodians at Waupun to do anything, as such persons are not parties
      to this action.




                                           3

        Case 2:20-cv-01836-LA Filed 05/13/21 Page 3 of 18 Document 17
Id. at 301-02; see also Santiago v. Walls, 196 Fed. Appx. 416 (7th Cir. 2006) (the

plaintiff’s appeal was frivolous where his motion was moot before it was even denied

because by then he had been transferred to a different jail); Lagar v. Tegels, No. 14-

cv-036-wmc, 2016 WL 6990011, * 9 (W.D. Wis. Nov. 29, 2016) (the plaintiff’s request

for a preliminary injunction was rendered moot because he was no longer

incarcerated and because the defendant had discontinued the program that caused

the alleged constitutional deprivation entirely).

       Here, like the above cases, the plaintiff’s motion is rendered moot. Like in

Kane and Santiago, the plaintiff has since been transferred to prison and is no

longer in the care or custody of the Brown County defendants. Thus, this Court no

longer has jurisdiction over the claims because the current County defendants are

no longer in a position to deprive the plaintiff from any constitutional protections.

See also Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011) (finding that injunctive

relief was moot because plaintiff had transferred to a different facility and there

was no indication of “a realistic possibility that he will again be incarcerated in the

same state facility and therefore be subject to the actions of which he complains”);

Ortiz v. Downey, 561 F.3d 664, 668 (7th Cir. 2009). According to the State Inmate

Locator, Thomas Lasnoski was transferred to the Dodge Correctional Institution on

April 28, 2021. 1     There is no indication that he will again be incarcerated at the

Brown County Jail.          Therefore, this Court should deny Plaintiff’s motion for

preliminary injunction.


1
  See https://appsdoc.wi.gov/lop/detail.do (showing the current status of Plaintiff’s incarceration at
the Dodge Correctional Institution beginning April 28, 2021) (attached).

                                                  4

          Case 2:20-cv-01836-LA Filed 05/13/21 Page 4 of 18 Document 17
II.   EVEN IF THIS COURT FINDS THAT THE REQUEST FOR A
      PRELIMINARY INJUNCTION IS NOT MOOT, INJUNCTIVE RELIEF
      IS A DRASTIC REMEDY THAT SHOULD NOT BE GRANTED AS A
      MATTER OF COURSE.

      A preliminary injunction “‘is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.’” Boucher v. Sch. Bd. of School Dist. of Greenfield, 134 F.3d 821, 823

(7th Cir. 1998) (emphasis in original) (quoting Mazurek v. Armstrong, 520 U.S. 968,

972 (1997)). While the decision whether to grant or deny a request for preliminary

injunction is within the district court’s discretion pursuant to Federal Rule of Civil

Procedure 65(a), injunctions “should not be granted as a matter of course.”

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010); Boucher, 134 F.3d

at 824; Fed. R. Civ. P. 65(a).

      In determining whether a movant has carried its burden, the court must first

determine whether the movant has demonstrated: 1) that its case has a reasonable

likelihood of success on the merits; 2) that no adequate remedy at law exists; and 3)

the movant will suffer irreparable injury if the preliminary injunction is denied. Ty,

Inc. v. Jones Grp., Inc., 237 F.3d 891, 895 (7th Cir. 2001). The movant bears the

burden of persuasion with regards to each factor. Cox v. City of Chicago, 868 F.2d

217, 219 (7th Cir. 1989). “If a plaintiff fails to meet just one of the prerequisites for

a preliminary injunction, the injunction must be denied.” Id. at 222 (reversing the

grant of a preliminary injunction where plaintiffs did not demonstrate a reasonable

likelihood of success on the merits). Moreover, the inquiry into the likelihood-of-

success element is a “threshold factor.” Rust Env't & Infrastructure, Inc. v.

                                           5

         Case 2:20-cv-01836-LA Filed 05/13/21 Page 5 of 18 Document 17
Teunissen, 131 F.3d 1210, 1213 (7th Cir. 1997); see also O’Connor v. Bd. of Ed. of

Sch. Dist. No. 23, 645 F.2d 578, 580–82 (7th Cir. 1981).        If the movant cannot

establish a likelihood of success on the merits, the analysis ends there. Rust, 131

F.3d at 1213. A party who can show only a negligible chance of victory is not

entitled to a preliminary injunction, no matter how grave the harm it faces. Omega

Satellite Products Co. v. City of Indianapolis, 694 F.2d 119, 123 (7th Cir. 1982).

      Even where a movant is able to demonstrate each of the factors, the court

must then move onto the balancing stage. First, it must consider “the irreparable

harm that the nonmoving party will suffer if preliminary relief is granted,

balancing such harm against the irreparable harm the moving party will suffer if

relief is denied.” Ty, Inc., 237 F.3d at 895 (emphasis added). If the movant is able to

prevail in this balancing test, the Court must then consider the public interest in

denying or granting the injunction. Id. (citing Storck USA, L.P. v. Farley Candy Co.,

14 F.3d 311, 314 (7th Cir. 1994)).

      Here, Plaintiff cannot meet his burden as to the threshold requirement of

showing the likelihood of success on the merits. Further, Plaintiff cannot show

irreparable harm or the lack of an adequate remedy at law.           Additionally, the

balancing of harm favors the County Defendants, and Plaintiff cannot establish that

the public interest in granting his motion outweighs the public interest in denying

it. Accordingly, Plaintiff’s Motion should be denied.




                                           6

        Case 2:20-cv-01836-LA Filed 05/13/21 Page 6 of 18 Document 17
III.   PLAINTIFF HAS NOT MADE A CLEAR SHOWING TO CARRY HIS
       BURDEN OF PERSUASION FOR THE EXTRAORDINARY AND
       DRASTIC REMEDY OF AN INJUNCTION.

       A.    Plaintiff Cannot Establish a Likelihood of Success on the
             Merits Because He Cannot Prove That His Medical Care While
             at the Jail Was Objectively Unreasonable.

       A § 1983 claim that a pretrial detainee has received inadequate medical care

is predicated on the rights secured by the Fourteenth Amendment’s Due Process

Clause. Miranda v. County of Lake, 900 F.3d 335, 346-47 (7th Cir. 2018). The

plaintiff bears the burden to demonstrate objective unreasonableness, and he must

make a twofold showing: (1) that the defendant acted purposefully, knowingly, or

recklessly when considering the consequences of his response to the medical

condition at issue in the case, and (2) that the challenged conduct was objectively

unreasonable in light of the totality of the relevant facts and circumstances. Id.

       The Seventh Circuit has held that the proper standard for evaluating the

likelihood of success on the merits when considering a motion for a preliminary

injunction is that the plaintiff must establish that the “claim has some likelihood of

success on the merits.” Mays v. Dart, 974 F.3d 810, 822 (7th Cir. 2020) (quoting

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 129 S.Ct. 365, 172 L.Ed.2d 249

(2008)) (emphasis in original). What amounts to “some” depends on the facts of the

case at hand” and is otherwise known as the sliding scale approach. Mays, 974 F.3d

at 821. Similarly, this standard “requires plaintiffs seeking preliminary relief to

demonstrate that irreparable injury is likely in the absence of an injunction.” Id. at

822 (emphasis in original).



                                           7

         Case 2:20-cv-01836-LA Filed 05/13/21 Page 7 of 18 Document 17
              1.     Plaintiff cannot show that the County Defendants acted
                     purposefully, knowingly, or recklessly when considering
                     consequences of their response to the medical condition in
                     this case.

       Specifically, Plaintiff alleges in his Complaint that on April 10, 2019, he was

involved in a motor vehicle collision, which resulted in surgery for a pelvic fracture.

(Dkt. 1, Compl. ¶ 8-9.) According to the Complaint, the plaintiff was transferred to

the Brown County Jail one week after his surgery “because of a warrant for his

arrest.” (Id. ¶ 10.) Plaintiff’s claims appear to arise out of the jail’s alleged failure to

provide him with adequate medical care after his surgery, particularly in violation

of the Fourteenth Amendment of the United States Constitution, as alleged.

       To be successful on the merits of Plaintiff’s prospective injunctive relief,

Plaintiff must first demonstrate that the County Defendants acted purposefully,

knowingly, or recklessly when considering the consequences of his response to the

medical condition at issue in the case. Here, Plaintiff has not adequately alleged

the County Defendants acted purposefully, knowingly, or recklessly when allegedly

depriving the plaintiff of adequate medical care. In fact, the plaintiff’s Complaint

alleges a multitude of actions by the County defendants that constituted medical

care toward the plaintiff. For instance, although Plaintiff alleges that he was not

given the pain medication prescribed by his surgeon at Froedtert, he states that he

was given Meloxicam, Duloxetine, and Tylenol. (Compl. ¶ 11.) Further, the plaintiff

states that he was granted access to the pain management clinic not once, but

twice, during his detainment at the Brown County Jail. (Id. ¶ 16.)




                                             8

         Case 2:20-cv-01836-LA Filed 05/13/21 Page 8 of 18 Document 17
      As stated in the Complaint, Defendant Captain Michel visited the plaintiff in

December of 2019. (Id. ¶ 15.) During that visit, Captain Michel told the plaintiff

that she was aware of the plaintiff’s medical issues, but that the jail was following

all orders from Froedtert. (Id.) From this conversation as it was alleged in the

Complaint, it can be inferred that Captain Michel had been in contact with the jail’s

medical health care providers who had the records necessary to evaluate plaintiff’s

medical condition. The plaintiff alleges no improper conduct on the part of either

Defendant Michel or Jolly other than their decisions to listen to the jail’s medical

providers. Nothing about this conduct as alleged in the Complaint effectively shows

that Defendants Michel and Jolly were intentionally, recklessly, or purposefully

depriving the plaintiff of adequate healthcare. In fact, they took steps to ensure

that the plaintiff was receiving the appropriate healthcare by taking the time to

speak with his treatment providers and the plaintiff himself.

       From the allegations contained in the Complaint, the timeline of the

plaintiff’s alleged inadequate medical care is vague at best, and from those

allegations Plaintiff cannot show that the County Defendants acted purposefully,

knowingly, or recklessly. Accordingly, Plaintiff cannot show a likelihood of success

on the merits of his claims.

             2.     Plaintiff cannot show that the County Defendants’
                    conduct was objectively unreasonable in light of the
                    totality of the relevant facts and circumstances.

      As stated above, Plaintiff argues that his Fourteenth Amendment rights were

violated by the Brown County defendants by not providing him with proper medical



                                         9

        Case 2:20-cv-01836-LA Filed 05/13/21 Page 9 of 18 Document 17
care. Plaintiff cannot show that the County Defendants’ conduct was objectively

unreasonable.

      It is important to note that more than negligence or even gross negligence is

required for a viable § 1983 claim for inadequate medical care. McCann v. Ogle

County, 909 F.3d 881, 886 (7th Cir. 2018). Plaintiff’s allegations revolve entirely

around the alleged inadequate medical care he received while at the Brown County

Jail. Defendants Michel and Jolly are not doctors and as such are not able to assess

and diagnose patients or to provide treatment. As the plaintiff himself admits in

the Complaint that Defendants Michel and Jolly were following the treatment plan

of Doctor Anuligo, Plaintiff has failed to show any unreasonable conduct on the part

of either Defendant Michel or Jolly.

      More importantly, jail personnel are entitled to rely on or defer to the

evaluations and opinions of the jail medical/mental health staff as long as that

reliance was reasonable. Greeno v. Daley, 414 F.3d 645 (7th Cir. 2005); Foelker v.

Outagamie County, 394 F.3d 510, 512 (7th Cir. 2005); Berry v. Peterman, 604 F.3d

435, 440 (7th Cir. 2010). In other words, there is no liability on an officer if he or

she was entitled to rely on the medical opinions, determinations and evaluations of

other health care providers. The Court in Greeno explained:

      If a prisoner is under the care of medical experts…a non-medical
      prison official will generally be justified in believing that the prisoner
      is in capable hands. This follows naturally from the division of labor
      within a prison. Inmate health and safety is promoted by dividing
      responsibility for various aspects of inmate life among guards,
      administrators, physicians, and so on. Holding a non-medical prison
      official liable in a case where a prisoner was under a physician’s care
      would strain this division of labor.

                                         10

        Case 2:20-cv-01836-LA Filed 05/13/21 Page 10 of 18 Document 17
Greeno, 414 F.3d at 656 (emphasis added)(citing to Spruill v. Gillis, 372 F.3d 218,

236 (3rd Cir. 2004)). See also, Johnson v. Doughty, 433 F.3d 1001 (7th Cir. 2006).

The court in Johnson explained that it was reasonable for a jail officer to defer to

the opinions of medical personnel.

      Nevertheless, Curll did not disregard Johnson’s complaints. He
      investigated the situation, made sure that the medical staff was
      monitoring and addressing the problem, and reasonably deferred to the
      medical professionals’ opinions. See Greeno, 414 F.3d at 656 (“Perhaps
      it would be a different matter if [the non-medical prison official] had
      ignored [the plaintiff’s] complaints entirely, but we can see no
      deliberate indifference given that he investigated the complaints and
      referred them to the medical providers who could be expected to
      address [the plaintiff’s] concerns.”).

Johnson, 433 F.3d at 1010. (Emphasis added). The Seventh Circuit in Berry v.

Peterman, 604 F.3d 435, 440 (7th Cir. 2010) reaffirmed the long-standing rule that

non-medical jail officers are “encouraged” to defer to the professional judgments of

professionals.   The Court explained that Officers are permitted to rely on such

expertise “without fear of liability for doing so”. The Court explained:

      Berry failed to present sufficient evidence to support a reasonable jury
      finding that jail administrator Peterman acted with deliberate
      indifference. As a nonmedical administrator, Peterman was
      entitled to defer to the judgment of jail health professionals so
      long as he did not ignore Berry. See Hayes v. Snyder, 546 F.3d
      516, 527-28 (7thCir. 2008); Johnson v. Doughty, 433 F.3d 1001, 1010-
      11 (7th Cir. 2006); Greeno v. Daley, 414 F.3d 645, 655-56 (7th Cir. 2005);
      Spruill v. Gillis, 372 F.3d 218, 236 (3rd Cir. 2004). The undisputed
      facts show that Peterman met this standard. He consulted with the
      medical staff, forwarded Berry’s concerns to the DOC, and timely
      responded to Berry’s complaints. That he took no further action
      cannot be seen as deliberate indifference. As a practical matter, it
      would be unwise to require more of a nonmedical staff member like
      Peterman. As Hayes, Johnson, Greeno, Spruill, and a host of other
      cases make clear, the law encourages non-medical security and

                                          11

        Case 2:20-cv-01836-LA Filed 05/13/21 Page 11 of 18 Document 17
      administrative personnel at jails and prisons to defer to the
      professional medical judgments of the physicians and nurses
      treating the prisoners in their care without fear of liability for
      doing so. The district court properly granted summary judgment to
      defendant Peterman.

Berry, 604 F.3d at 440. (Emphasis added).

      Here, the County defendants were in contact with the jail medical providers

as to the treatment being provided, and even took the time to discuss the plaintiff’s

treatment with the plaintiff himself in order to assure him that he was being

adequately taken care of. As were the jail administrators in Johnson and Berry,

Defendants Michel and Jolly are entitled to rely on mental health staff as to their

assessment of Inmate Lasnoski and whether any follow up is necessary. Based on

the above, the plaintiff cannot show a likelihood of success on the merits of his

claims.

      B.      Plaintiff Cannot Establish the Lack of an Adequate Remedy at
              Law.

      Injunctive relief is “extraordinary” and courts should only award it if the

movant cannot secure an adequate rectification of its grievance by an award of

damages. See Boucher, 134 F.3d at 823.           Instead, however, Plaintiff specifically

seeks preliminary injunctive relief ordering Defendants Michel and Doctor Anuligo

to schedule an appointment immediately with the orthopedic surgeon at Froedtert

MCW Hospital and to follow all orders of Froedtert, including medications due to

the plaintiff. See (Dkt. 1, Compl. ¶ 20.)

      As stated above, the plaintiff is no longer detained at the Brown County Jail,

which means that Defendant Michel no longer has any authority with which to


                                            12

          Case 2:20-cv-01836-LA Filed 05/13/21 Page 12 of 18 Document 17
schedule a medical appointment for the plaintiff. As such, this Court no longer has

jurisdiction over the preliminary injunction because there is no relief to be provided

when the plaintiff is no longer in the custody or control of the County defendants

who are allegedly causing the constitutional deprivation. Thus, because Plaintiff is

no longer detained at the Brown County Jail, he is not entitled to preliminary

injunctive relief. Plaintiff’s Motion should therefore be denied.

      C.     Plaintiff Cannot Establish that He Will Suffer Irreparable
             Harm Absent a Preliminary Injunction.

      Even if the Plaintiff is able to show a likelihood of success, the Court must

then determine how likely that success is, because this impacts the balance of

relative harms. Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 387 (7th Cir.

1984). The less likely a movant is to win, the more heavily “need the balance of

harms weigh in his favor.” Id. Irreparable harm is “harm that cannot be prevented

or fully rectified by the final judgment after trial.” Id. at 386. To be “irreparable,”

the threat of irreparable injury must be “real,” “substantial,” and “immediate,” not

speculative or conjectural. City of L.A. v. Lyons, 461 U.S. 95, 111 (1983).

      Plaintiff cannot establish that the alleged harm is “immediate” or “real”

because, as he is no longer currently detained by Brown County, he cannot prove

that Brown County is violating his Fourteenth Amendment rights and preventing

him from seeking medical treatment. Furthermore, the allegations relate to the

time period of April of 2019, over 2 years ago. In other words, it is highly unlikely

that Plaintiff still has the same type of appointments with Froedtert that he did

immediately after surgery in 2019. Thus, Plaintiff’s argument effectively asks the

                                          13

        Case 2:20-cv-01836-LA Filed 05/13/21 Page 13 of 18 Document 17
Court to look to alleged past conduct of the correctional officers and other medical

staff at the jail and to make a preventative decision that simply no longer applies,

given the present circumstances.

       Accordingly, Plaintiff cannot show that, as a former detainee of the Brown

County Jail, which involves medical treatment from April of 2019, he will be

subjected to any of the circumstances that he alleges he was previously subjected to

in the Complaint.    He therefore cannot show that irreparable harm is “real,”

“substantial,” or “immediate.” Lyons, 461 U.S. at 111. Indeed, even if the plaintiff

were to be detained again in the future, a preliminary injunction would be too

speculative of a remedy as it would be based on unsubstantiated and past alleged

actions of the named County Defendants. It also deals with a different factual

scenario as the current medical condition of the plaintiff today is unknown.

Accordingly, Plaintiff cannot show that irreparable harm will result absent a

preliminary injunction. Plaintiff’s Motion should therefore be denied.

III.   THE BALANCING TEST DICTATES DENIAL OF A PRELIMINARY
       INJUNCTION BECAUSE IT IS NOT IN THE PUBLIC INTEREST AND
       IT WOULD CREATE INSTABILITY TO THE BROWN COUNTY JAIL.

       Even assuming, arguendo, that Plaintiff can establish that he is likely to

succeed on the merits and will suffer some irreparable harm in the absence of a

preliminary injunction, that harm is greatly outweighed by the harm the County

Defendants will suffer if the injunction is granted. The balance of harms favors

denial of Plaintiff’s Motion because the relief he seeks is dependent, in part, on a

third-party outside of the jail’s control: Froedtert MCW Hospital. In his Complaint,



                                         14

        Case 2:20-cv-01836-LA Filed 05/13/21 Page 14 of 18 Document 17
the plaintiff appears to assume that the staff at the Brown County Jail made no

attempt to provide him with medical care—outside or otherwise. However, the jail

contracts with medical professionals to treat and evaluate inmates at the jail. In

fact, the plaintiff even admits that the Defendants made attempts to allow the

plaintiff access to post-surgery follow-up care by allowing him to be treated at the

pain management clinic—more than once. (Dkt. 1, ¶ 16.) To bypass the jail medical

providers’ evaluation and expertise through a preliminary injunction and order that

an inmate be provided care by an outside provider (more than two years after the

surgery that the plaintiff argues he was required to have a follow-up appointment

for) is a substantial burden to place on the jail and its staff, and such a burden

certainly outweighs the plaintiff’s alleged right to make multiple outside

appointments with a specific provider.     Further, there is no information in the

Complaint as to whether he is currently in need of medical care from Froedtert or

needs follow-up care from his surgery that occurred two years ago, especially

considering the plaintiff’s allegation that the follow-up care was supposed to be 10-

14 days post-surgery, back in 2019. (Dkt. 1, Compl. ¶ 13.)

      Even assuming, again for the sake of argument, that Plaintiff can show a

likelihood of success on the merits, irreparable harm, and the requisite balance of

harms, Plaintiff still is not entitled to a preliminary injunction because it is not in

the public interest.   A preliminary injunction could do more harm in that it

circumvents the jail’s medical providers who were responsible for the plaintiff’s care

while he was an inmate at the Brown County Jail. Just because Plaintiff disagrees



                                          15

        Case 2:20-cv-01836-LA Filed 05/13/21 Page 15 of 18 Document 17
with the treatment provided by the jail’s licensed healthcare providers does not

mean that it was unreasonable. Finally, this Court has previously recognized that

courts have a duty to defer to prison officials in matters of prison safety and

administration. Flynn v. Doyle, 630 F.Supp.2d 987 (E.D. Wis. 2009). Therefore,

because the public interest weighs against granting Plaintiff’s Motion, it should be

denied.

                                  CONCLUSION

      Based on the foregoing, the County Defendants respectfully request that the

Court deny the Plaintiff’s Motion for Preliminary Injunction.

      Dated this 13th day of May, 2021.

                                CRIVELLO CARLSON, S.C.
                                Attorneys for Defendants Michel and Jolly

                                By:    s/ Amy J. Doyle
                                       AMY J. DOYLE
                                       State Bar No.: 1001333
                                       MICAELA E. HAGGENJOS
                                       State Bar No.: 1118840

PO ADDRESS:
710 North Plankinton Avenue
Suite 500
Milwaukee, WI 53203
Phone: 414-271-7722
Email: adoyle@crivellocarlson.com
       mhaggenjos@crivellocarlson.com




                                          16

          Case 2:20-cv-01836-LA Filed 05/13/21 Page 16 of 18 Document 17
 5113t2021                                                         Offender


                               Wisconsin Department of Corrections

  Name: LASNOSKI, THOMAS J                                                                          DOC: 00476329

   Birth year:          1986                           Weight:     184                      Aliases
   Age:    34                                          Height:     5'11"                    THOMAS J LASNOSKI
   Gender: MALE                                        Eye   Color: BLUE                    TOMMY GUNNZ
   Race; WHITE                                         Hair Color: BROWN
   Ethnicity:           NOT HISPANIC OR LATINO
   Dexterity:           RIGHT HANDED




                                                                           Front with
             Front                          Left       Right
                                                                              Glasses
   Photo(s) Taken :            0412812021


  Status:       INCARCERATED
  Su   b-Status     :


  Institution:
          Dodge Correctional lnstitution
          P.0. Box 661
          Waupun, Wl 53963-0661
          (9201324-5577


  Region Unit:
          Unit 414
          41402
          2000 American Boulevard
          Suite B
          De Pere,        Wl   54115
          (920) 4485383



  Maximum Discharge Date
  Parole Eligibility Date:                                           Mandatory Release/Extended Supervision Date:

Addresses

 Residence
                                                    Address                                             Reported
                               Case 2:20-cv-01836-LA Filed 05/13/21 Page 17 of 18 Document 17
https://appsdoc.wi.gov/lop/utility.do                                                                               1t2
 5t13t2021                                                      Offender

   GREEN BAY WI, 54311, Coun            Of BROWN                                                          03/or/202r


   Movement
         Date              Type            Reporting Location                            Other Location
   04/28/202r Admitted Dodge Correctional Institution                       Brown County Jail
                       Inmate
                       with New
                       JOC


  Court Cases
     Case #                Location                             Statute #                                  Gonvicted
  04cF00503           940,19(1) , 947.0I
                       BROWN                                                                              09/17/2004
  04cM00899 BROWN     e48.60(2)(A)                                                                        09/t7/2004
  0BcF561   WINNEBAGO 941.20(1)(C) , 947.0r                                                               09/22/2009
  19CF495   BROWN     e40.01(1)(A)                                                                        02/03/2027




                            Case 2:20-cv-01836-LA Filed 05/13/21 Page 18 of 18 Document 17
https://appsdoc.wi.gov/lop/utility.do                                                                                  2t2
